Exhibit 10.30

September 28, 2016

Joseph C. Papa

Chairman and Chief Executive Officer Valeant Pharmaceuticals International, Inc.

Dear Joe:

Reference is made to my retention letter agreement from you on behalf of Valeant
Pharmaceuticals International, Inc. (the “Company”) dated May 6, 2016 (my
“Retention Agreement”), which amends the terms of my employment letter agreement
from the Company dated June 10, 2015 (my “Employment Agreement”) for the period
between May 6, 2016 and December 31, 2016.

Pursuant to my Retention Agreement, I am entitled to receive certain additional
compensation and benefits based, in part, on my continued employment with the
Company or, under certain conditions, if the Company terminates my employment
without cause, or if I resign for “good reason” (as defined in my Retention
Agreement). At the time my Retention Agreement was executed, I held the position
of Executive Vice President and Chief Financial Officer, reporting directly to
the Chief Executive Officer. In addition, I served as a member of the Executive
Committee. On or about August 22, 2016, I was asked to take on a new role within
the Company as Executive Vice President, Corporate Development and Strategy with
diminished responsibilities.

By this letter, I hereby affirm, and by signing below, the Company hereby
acknowledges and agrees, that (i) I have not given my “consent,” as that term is
used in the definition of “good reason” in my Retention Agreement, to the
reduction in my duties and diminishment of my responsibilities, (ii) I continue
to retain, and have not waived, all rights I have under my Retention Agreement
and my Employment Agreement to object to the reduction in my duties and
diminishment of my responsibilities and claim “good reason” for my resignation,
and (iii) that, by continuing to serve in the role of Executive Vice President,
Corporate Development and Strategy, I have not waived any of my rights under my
Retention Agreement . I understand and agree that in order to receive the
compensation and benefits provided under my Retention Agreement and my
Employment Agreement in the event of my resignation for “good reason” as a
result of such reduction in my duties and diminishment of my responsibilities, I
will be required to comply with all of the terms of such agreements, including,
without limitation, my obligation, as requested by the Company, to remain
employed at the Company through December 31, 2016 (or such earlier date as
requested by the Company in its sole discretion) and to continue to perform my
job duties plus any duties related to the transition of my role as Chief
Financial Officer through December 31, 2016, and to execute and not revoke a
general release of claims in exchange for the receipt of such compensation and
benefits.

The Company and I hereby acknowledge and agree that the terms of my Employment
Agreement, shall remain in full force and effect in accordance with its terms.
The terms of the Retention Agreement will remain in effect to December 31, 2016.

In the event that the Company and I agree that my employment with the Company
shall continue beyond December 31, 2016, the terms of my continued employment
will be negotiated and memorialized in writing at that time.

[Signature Page Follows]



--------------------------------------------------------------------------------

Agreed and Accepted:     /s/ Robert L. Rosiello     /s/ Joseph Papa Robert L.
Rosiello     Joseph Papa     Chairman and Chief Executive Officer

[Signature Page to Rosiello Transition Letter]